Citation Nr: 0910733	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  08-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's mother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In August 2008, the Veteran's mother testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the evidence of record 
includes an October 2005 Social Security Administration (SSA) 
decision awarding the Veteran disability benefits based on 
his psychiatric impairment.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the Veteran's claims.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Moreover, the Court finds that, "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
There is no indication that any effort has been made to 
secure the medical records the SSA based its decision on.  If 
such medical records exist, they should be obtained and 
incorporated into the claims file.  38 U.S.C. § 5103A (West 
2002).  

Private treatment records note the Veteran's mother reported 
his first psychiatric break occurred in 1991 while he was 
stationed in Kuwait.  His service treatment records show no 
treatment for any psychiatric complaints, although he did 
report experiencing stress and tension at the time of his 
discharge examination.  Although the Veteran was previously 
scheduled for a VA psychiatric examination, his mother 
cancelled his appointment because of the severity of his 
psychiatric disability.  VA is required to provide a medical 
examination when the record of the claim does not contain 
sufficient medical evidence for VA to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  Another effort should be made to 
schedule him for psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should arrange for the Veteran to 
undergo a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the Veteran's PTSD and/or paranoid 
schizophrenia, if found to be present.  All 
indicated studies should be performed, to 
include psychological testing if 
appropriate, and all findings should be 
reported in detail.  The Veteran's claims 
file, including a copy of this remand, must 
be made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has PTSD 
and/or schizophrenia as a result of his 
service or any incident therein.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.  
The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

3.  Thereafter, the RO should adjudicate 
the issues of service connection for PTSD 
and for schizophrenia.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




